DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien US 20140320663 in view of Child US 20150364028.

Regarding claim 1, Chien disclose(s) the following claim limitations:
A security system configured to mount to a power outlet, the security system comprising: 
an outwardly facing portion configured to face away from the power outlet [fig. 7a-d]; 
an inwardly facing portion having a first electrical prong and a second electrical prong that protrude into the power outlet to mount the security system to the power outlet (i.e. side towards wall has prongs 7-5) [paragraph 40; fig. 7a-d]; and 
a detection system coupled to the outwardly facing portion, the detection system comprising a housing, a microphone, a button, a camera, and a motion detector (i.e. outward side has housing 7-2, microphone could be included with the camera, button 7-16, motion detecting means) [paragraph 40,44; fig. 7a-d].
Chien do/does not explicitly disclose(s) the following claim limitations:
a speaker
However, in the same field of endeavor Child discloses the deficient claim limitations, as follows:
a speaker (i.e. speaker system 925) [paragraph 73; fig. 9] 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Chien with Child to have a speaker.
It would be advantageous because speakers can provide an audio output on the device to perform many activities. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Chien with Child to obtain the invention as specified in claim 1.

Regarding claim 2, Chien disclose(s) the following claim limitations:
The security system of Claim 1, wherein a remote computing device is communicatively coupled to the security system (i.e. wireless data transfer to a remote cellular phone) [paragraph 11].




The security system of Claim 2, wherein the security system is arranged and configured to send an alert to the remote computing device in response to the motion detector detecting a first motion (i.e. motion sensor can trigger a transmission to a cellular network.) [paragraph 75].

Regarding claim 6, Child disclose(s) the following claim limitations:
The security system of Claim 3, wherein the camera is arranged and configured to exit a sleep mode and enter a live view mode in response to the motion detector detecting the first motion, wherein when the camera is in the sleep mode the camera does not capture images and when the camera is in the live view mode the camera captures images (i.e. cameras has sleep mode for conserving energy when there is no activity of interest. Camera also can send video stream to a homeowner’s mobile device. Motion can be a trigger for a predetermined response.) [paragraph 23, 26, 35, 41, 75].

Regarding claim 7, Child disclose(s) the following claim limitations:
The security system of Claim 2, wherein the camera is arranged and configured to exit a sleep mode and enter a live view mode in response to receiving a wireless request from the remote computing device, wherein when the camera is in the sleep mode the camera does not capture (i.e. camera can exit sleep mode in response to sounds or when the home appears without activity. In response to certain classifications the camera may turn on. Camera is also capable to streaming video to a mobile device.) [paragraph 4,35,41].

Regarding claim 8, Child disclose(s) the following claim limitations:
The security system of Claim 7, wherein the camera is configured to record images in response to receiving the wireless request from the remote computing device (i.e. homeowner can turn on video camera and send a video stream to the mobile device.) [paragraph 4,35,41].

Regarding claim 9, Child disclose(s) the following claim limitations:
The security system of Claim 2, wherein the speaker is configured to emit a sound in response to the remote computing device obtaining the sound from a user (i.e. user can assign actions to different sounds stored. An action could be an alarm) [paragraph 24,35-36].

Regarding claim 10, Child disclose(s) the following claim limitations:
The security system of Claim 9, wherein the microphone is arranged and configured to record noise in response to the motion detector detecting a (i.e. motion sensor can be used to trigger an action. A type of action can be the detection of a sound.) [paragraphs 23-24,26].

Regarding claim 11, Child disclose(s) the following claim limitations:
The security system of Claim 9, wherein the microphone is arranged and configured to record noise in response to the occurrence of at least one of the security system sending an alert to a remote computing device and the security system receiving a wireless request from the remote computing device (i.e. a sound can be detected and the mobile device be alerted.) [paragraph 46; fig. 8].

Regarding claim 12, Chien disclose(s) the following claim limitations:
The security system of Claim 1, wherein the first electrical prong and the second electrical prong are arranged and configured to receive electrical power from the power outlet to power the security system (i.e. side towards wall has prongs 7-5 which receive power) [paragraph 40; fig. 7a-d].



The security system of Claim 1, further comprising a fisheye lens coupled to the outwardly facing portion, wherein the fisheye lens is arranged and configured to create a broader field of view for the camera (i.e. wide angle or telescope lens assembly) [paragraph 11].

Claim 14 is rejected using similar rationale as claim 1.
Claim 15 is rejected using similar rationale as claim 2.

Regarding claim 16, Child disclose(s) the following claim limitations:
The security system of Claim 15, wherein the security system is arranged and configured to send an alert to the remote computing device in response to the microphone detecting a first noise (i.e. sounds detected and classified and an appropriate reaction can be sending a notification to a mobile device.) [paragraph 4].

Regarding claim 19, Child disclose(s) the following claim limitations:
The security system of Claim 18, wherein the camera is arranged and configured to exit a sleep mode and enter a live view mode in response to the microphone detecting the first noise, wherein when the camera is in the sleep mode the camera does not capture images and when the (i.e. camera can exit sleep mode in response to sounds or when the home appears without activity. In response to certain classifications the camera may turn on. Camera is also capable to streaming video to a mobile device.) [paragraph 4,35,41].

Regarding claim 20, Child disclose(s) the following claim limitations:
The security system of Claim 15, wherein the microphone is configured to record noise in response to receiving a wireless request from the remote computing device (i.e. law enforcement module can be activated by a user input and a recording of a sound can be provided to law enforcement.) [paragraph 43].

Claim(s) 4, 5, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien and Child in view of Fadell US 20150156031.

Regarding claim 4, Chien and Child do/does not explicitly disclose(s) the following claim limitations:
wherein the security system is arranged and configured to send the alert to the remote computing device in response to the motion detector detecting the first motion during a first predetermined time of day

wherein the security system is arranged and configured to send the alert to the remote computing device in response to the motion detector detecting the first motion during a first predetermined time of day (i.e. a detected visitor (could be done by motion) can send or not send an alert to the homeowner depending on time of day) [paragraph 399].
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Chien and Child with Fadell to have the security system arranged and configured to send the alert to the remote computing device in response to the motion detector detecting the first motion during a first predetermined time of day.
It would be advantageous because the homeowner can receive notification only when it is desired. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Chien and Child with Fadell to obtain the invention as specified in claim 4.

Regarding claim 5, Fadell disclose(s) the following claim limitations:
The security system of Claim 4, wherein the security system is arranged and configured to not send the alert to the remote computing device in response to the motion detector detecting a second motion during a second predetermined time of day (i.e. a detected visitor (could be done by motion) can send or not send an alert to the homeowner depending on time of day) [paragraph 399].

Regarding claim 17, Fadell disclose(s) the following claim limitations:
The security system of Claim 16, wherein the security system is arranged and configured to send the alert to the remote computing device in response to the microphone detecting the first noise during a first predetermined time of day (i.e. a detected visitor (could be done by motion or sound) can send or not send an alert to the homeowner depending on time of day) [paragraph 399,511].

Regarding claim 18, Fadell disclose(s) the following claim limitations:
The security system of Claim 17, wherein the security system is arranged and configured to not send the alert to the remote computing device in response to the microphone detecting a second noise during a second predetermined time of day (i.e. a detected visitor (could be done by motion or sound) can send or not send an alert to the homeowner depending on time of day) [paragraph 399,511].


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jared Walker/Primary Examiner, Art Unit 2426